Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 13, 2016

                                     No. 04-16-00105-CV

                        IN THE INTEREST OF A.M.W., A CHILD,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1995EM501946
                       The Honorable Nick Catoe, Jr., Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on September 26, 2016.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court